 In the Matter of KENNEDY VALVE MANUFAGMRING COMPANYandINTERNATIONAL MOLDERS & FOUNDRY WORKERS OF NORTH AMERICA,LOCAL UNION 150'In the Matter of KENNEDY VALVE MANUFACTURING COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS LODGE 1379In the Matter Of KENNEDY VALVE MANUFACTURING COMPANYandPATTERN MAKERS LEAGUE OF NORTH AMERICACases Nos. R-2363 to R-2365.-Decided March 08, 1941Jurisdiction:plumbing supplies manufacturing industry.Investigation and Certification of Representatives:existence of questions:Company stated that it would not bargain with any, labor organization untilcertification obtained ; labor organization whose contentions as to the ap-propriate unit not upheld accorded a place on the ballot with permission towithdraw its name if it so requests ; elections necessary.Units Appropriate for Collective Bargaining:notwithstanding request of oneof the labor organizations involved, for- a unit comprising all employees atone of the Company's plants, the Board concluded that the two plants ofthe Company should be treated as a single operation and that separate unitstherein comprising respectively; (1) all molders and foundry workers (includ-ing core makers) on an hourly basis including working assistant foremen whospend a majority of their time on production, but excluding general fore-men, clerks, and assistant foremen who are purely supervisory, (2) allemployeeson anhourly basis in the machine shop, the yards, the shippingdepartment, the maintenance crew, blacksmiths, assemblers, working assistantforemen who spend a majority of their time on production, and toolroom at-tendants excluding foremen, assistant foremen who are purely supervisory,watchmen, gatemen, engineers, and clerks, (3) all metal- and wood-patternmakers including apprentice metal- and wood-pattern makers who have servedat least 1 year apprenticeships, but excluding general foremen, as advocatedby the three other labor organizations involved, constitute appropriate units.Mr. J. C. KennedyandMr. Charles F. Kennedy,of Elmira, N. Y.,for the Company._Mr. Walter E. Hollinger,of Troy, N. Y., for the Molders.Mr. Clark H. Goodrich,of Pittston, Pa., for the I. A. M.Mr. Edward C. Tamkin,of Syracuse, N. Y., for the PatternMakers.Mr. Frank BogusandMr. John Phielix,of Elmira, N. Y., for theIndependent.'Mr. Louis Cokin,of counsel to the Board.30 N. L. R. B., No. 100.653 654DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTION,STATEMENT OF THE CASEOn February 6, 1941, International Molders & Foundry WorkersUnion of North America, Local Union 150, herein called the Molders,and International Association of Machinists, Lodge 1379, hereincalled the I. A. M., filed with the Regional Director for the ThirdRegion (Buffalo, New York) separate petitions each alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Kennedy Valve Manufacturing Company, Elmira,New York, herein called the Company, and each requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.'On February 8, 1941, Pattern Makers League,of.North Amer-ica, herein called the Pattern Makers, filed a similar petition withthe Regional Director.On February 20, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, or-dered an investigation in each case and authorized the RegionalDirector to conduct it, and to provide for an appropriate hearingupon due notice, and, acting pursuant to Article III, Section 10 (c) 2,of said Rules and Regulations ordered that the three cases be con-solidated.On February 25, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theMolders, the I. A. M., the Pattern Makers, and Kennedy Valve Man-ufacturing Company Plant No. 2 Independent Union, herein calledthe Independent, a labor organization claiming to represent employ-ees directly affected by the investigation.Pursuant to notice, a hear-ing was held on February 28, 1941, at Elmira, New York, beforePeter J. Crotty, the Trial Examiner duly designated by the ChiefTrial Examineer:The Company, the Molders, the I. A. M., the Pat-tern Makers, and the Independent appeared by their representativesand participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions, and onobjections to the admission of evidence.The Board has reviewed_10n February 21 and 24, 1941, respectively, the I. A M.and the Molders filed amendedpetitions with the Regional Director. KENNEDYVALVE MANUFACTURING COMPANY655the rulings of the Trial Examiner and finds thatno prejudicial errorswere committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board'makes thefollowing:FINDINGS OFFAOTI.THE BUSINESSOF THE COMPANYKennedy Valve Manufacturing Company is a New York corpo-ration operating two plants at Elmira, New York, where it isengaged in the manufacture of valves, hydrants, and plumbing sup-plies.During 1939 the Company purchased raw materials valuedat approximately $325,000, about 56 per cent of which were shippedto it from points outside the State of New York.During the sameperiod the Company sold finished products valued at about $1,860,-000, approximately 62 per cent of which represented goods sold byit to points outside the State of New York.The Company admits forthe purpose of this proceeding that it is engaged in interstatecommerce within the meaning of the Act.II. THE ORGANIZATIONS INVOLVED.International Molders & Foundry Workers Union of North Amer-ica,Local Union 150, is a labor organization affiliated with theAmerican Federation of Labor. It admits to membership employeesat Plant 1 and Plant No. 2 of the Company..International Association ofMachinists, Local 1379, is a labororganization. affiliated with the American Federation of Labor. Itadmits 'to membership employees at Plant 1 and Plant 2 of theCompany.Pattern Makers League of North America is a labor organizationaffiliatedwith the American Federation of Labor. It admits tomembership employees in Plant 1 and Plant 2 of the Company.Kennedy Valve Manufacturing Company Plant 2 'IndependentUnion is an unaffiliated labor organization admitting to membershipemployees at Plant 2 of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company stated that it will' not bargain with any labororganization as the exclusive representative of its employees in anappropriate unit until such time as the Board certifies a labor organ-ization as such representative.A statement of the Regional Directorintroduced in evidence at the hearing shows that the Molders, theI.A. M., the Pattern Makers, and the Independent each represents 656DECISIONSOF NATIONALLABOR RELATIONS BOARDa substantial number of employees in the unit alleged by each to beappropriate.2We -find that questions have arisen concerning the representationof employees of the Company.IV.THEEFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in,connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITSThe Molders urges that all molders and foundry workers (includ-ing core makers) on an hourly basis in Plant 1 and Plant 2 of theCompany, including working assistant foremen who spend a major-ity of their time on production, but excluding general foremen,clerks, and assistant foremen who are purely supervisory, constitutean appropriate unit.The I. A. M. contends that all employees onan hourly basis in the machine shop, the yards, the shipping depart-ment, the maintenance crew, blacksmiths, assemblers, working assist-ant foremen who spend a majority of their time on production, andtoolroom attendants in Plant 1 and Plant 2 of the Company, exclud-ing foremen, assistant foremen who are purely supervisory, watch-men, gatemen, engineers, and clerks, constitute an appropriate bar-gaining unit.Th Pattern Makers urges that all metal and woodpattern makers in Plant 1 and Plant 2 of the Company, includingapprentice metal- and wood-pattern makers who have served at least1 year apprenticeships, but excluding general foremen, constitute aunit appropriate for the purposes of collective bargaining.TheIndependent contends that all employees in Plant 2 of the Company,excluding foremen, employees supervising jobs, and office employees,2 The Regional Director's statement shows that 192 persons have signed membership ap-plication cards in the Molders.All these cards were dated after November 15, 1940.Thereare approximately 314 employees in the unit claimed to be appropriate by the Molders.The Regional Director further reported that the I A. M submitted membership applicationcards signed by 198 persons.All these cards were signed after November 1, 1940.Thereare approximately 256 employees in the unit claimed to be appropriate by the I A M.ThePattern Makers presented membership application cards to the Regional Director signed bynine persons.All these cards were signed on January 18,1941.There are approximately11 employees in the unit urged to be appropriate by the Pattern Makers.The Independentpresented an authorization petition to the Regional Director signed by 97 persons.It doesnot appear vhen this petition was signed.There are approximately 204 employees in theunit alleged to be appropriate by the Independent. -KENNEDY VALVE MANUFACTURINGCOMPANY657constitute an appropriate bargaining unit.The Company takesno position as to what should constitute the appropriate unit orunits.The Company maintains two plants'at Elmira,' New York, located3 miles apart.The superintendent of the Company testified that theonly reason the Company has two plants is that due to an expansionprogram it became necessary for the Company to acquire morefloor space and that it was cheaper to take over an existing buildingthan to build an addition to Plant 1.The Company has one worksmanager, a common employment office, and a single pay roll for bothplants.Some of the products in,anufactured by the Company inPlant 1 are sent to Plant 2 for finishing, and vice versa.Many ofthe operations performed in Plant 1 and Plant 2 are of a similarnature.There is no history of collective bargaining between theCompany and any labor organizations on behalf of employees atPlant 1 or Plant 2.The employees in the units urged by the Molders,the I. A. M., and the Pattern Makers, constitute all the productionand maintenance employees of the Company in Plant 1 and Plant 2:The unit requested by the Independent is based solely on thegeographical separation of Plant 1 and Plant 2. It should be noted,however, that the Company operates its two plants as a 'single unit.The Independent's unit, moreover, would provide collective bargain-ing for only about 200 of the approximately 500 employees of theCompany, and would exclude from the unit many employees em-ployed in Plant 1, whose work is similar to, or the same as, thatperformed by employees within the unit contended for.The unitsadvocated by the Molders, the I. A. M., and the Pattern Makers, onthe other hand, when taken in combination, cover all the Company'sproduction and maintenance employees and as separate units bringtogether employees performing similar work irrespective of theirlocation..Under all of the circumstances, we conclude that Plant 1and Plant 2 of the Company should be treated, as a single operationfor the purposes of collective bargaining.,We find that all molders and foundry workers (including coremakers) on an hourly basis in Plant 1 and Plant 2 of the Company,including working assistant foremen who spend a majority of theirtime on production, but excluding general foremen, clerks, and assist-ant foremen who are purely. supervisory, constitute a unit appropri-ate for the purposes of collective bargaining and that such unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effectu-ate the policies of the Act.We further find that all employees on an hourly basis in the ma-chine shop, the yards, the shipping department, the maintenance 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrew, blacksmiths, assemblers, working assistant foremen who spenda majority of their time' on production, and toolroom attendants inPlant 1 and Plant 2 of the Company, excluding foremen, assistantforemen who are purely supervisory, watchmen, gatemen, engineers,and clerks, constitute a unit appropriate for the purposes of collectivebargaining and that such unit will insure to employees of the Com-pany the full benefit of'their- right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.We further find that all metal- and wood-pattern makers in Plant1 and Plant 2 of the Company, including apprentice metal- and wood-pattern makers who have served at least-1 year apprenticeships, butexcluding general foremen, constitute a 'unit appropriate for thepurposes of collective bargaining and that such unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective' bargaining and otherwise effectuatethe policies of the Act.VI.TILE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation of employeesof the Company can best be resolved by elections by secret ballot.Weshall accord a place to the Independent on the ballots but, inasmuchas we have not upheld its -contentions as to the appropriate unit, wewill/allow the Independent, if it desires, to withdraw its name fromthe ballots by giving such 'notice to the Regional Director withinfive (5) days from the date of this Direction of Elections.We find that the employees of the Company eligible to vote in theelections shall be those employees in the appropriate units who wereemployed during the pay-roll period immediately preceding the dateof the'Direction of Elections herein, subject to such limitations andadditions as are set forth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Kennedy Valve Manufacturing Company,Elmira, New York, within the meaning of ,Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All molders and foundry workers (including core makers) on anhourly basis in Plant 1 and Plant 2 of the Company, including work-ing assistant foremen who spend a majority of their time on produc-tion, but excluding general foremen, clerks, and assistant foremenwho are purely supervisory, constitute a unit appropriate for the pur- KENNEDY VALVE MANUFACTURING COMPANY659poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.All employees on an hourly basis in the machine shop, the yards,the shipping department, the maintenance crew, blacksmiths, as-semblers, working assistant foremen who spend a majority of theirtime on production, and toolroom attendants in Plant 1 and Plant 2of the Company, excluding foremen, assistant foremen who are purelysupervisory, watchmen, gatemen, engineers, and clerks, constitute aunit appropriate for the purposes of collective bargaining,- within the,meaning of Section 9 (b) of the National Labor Relations Act.4.All metal- and wood-pattern makers in Plant 1 and Plant 2 of the'Company, including apprentice metal- and wood-pattern makers whohave served at least 1 year apprenticeships, but, excluding generalforemen, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor,Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby-DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Kennedy Valve Manufacturing Company, Elmira, New York,elections by secret ballot shall be conducted as early as possible, butnot later than thirty '(30) days from the date of this Direction ofElections, under the direction and supervision of the Regional Direc-tor for the Third Region, acting in this matter as agent for- theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations :1.Among all molders and foundry workers (including core mak-ers) on an hourly basis in Plant.1 and Plant 2 of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction,.including working assistant foremen who spenda majority of their time on production, employees who did not workduring such pay-roll period because they were ill or on vacation orabsent because called for military service, and employees who werethen or have since been temporarily laid, off, but excluding generalforemen, clerks,' assistant foremen who are purely supervisory, andemployees who have since quit or been discharged for cause, to de-termine whether they desire to be represented by International Mold-ers & Foundry Workers of North America, Local Union 150, affiliated440135-42-Vol 30----424 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the American Federation of Labor, or by Kennedy Valve Manu-facturing Company Plant,No. 2 Independent Union, for the purposesof collective bargaining, or by neither; and2.Among all employees on an hourly basis in the 'machine shop,the yards, the shipping department, the maintenance crew, black-smiths, assemblers, working assistant foremen who spend a majorityof their time on production, and toolroom attendants in Plants 1 and2 of the Company who were employed during the pay-roll periodimmediately preceding the date of this Direction,-including employeeswho did not work during such pay-roll period because they were illor on vacation or absent because called for military service, and em-ployees who were then or have since been temporarily laid off, butexcluding foremen, assistant foremen who are purely supervisory,watchmen, gatemen, engineers, clerks, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by International Association of Machinists, Local1379, affiliated with the American Federation of Labor, or by KennedyValve Manufacturing Company Plant No. 2 Independent Union, forthe purposes of collective bargaining, or by neither; and3.Among all metal- and wood-pattern makers in Plant 1 and Plant2 of the Company who were employed during the pay-roll period im-mediately preceding the date of this Direction, including all appren-tice metal- and wood-pattern makers who have served at least 1 yearapprenticeships, employees who did not work during such pay-rollperiod because they were ill or on vacation or absent because calledfor military service, and employees who were then or have since beentemporarily laid off, but. excluding general foremen and employeeswho have since quit or been discharged for cause,, to determine whetherthey desire to be represented by Pattern Makers League of NorthAmerica, affiliated with the American Federation of Labor, or byKennedy Valve Manufacturing Company Plant No. 2 IndependentUnion, for the purposes of collective bargaining, or by neither.